DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 15 Dec. 2021
	Claims 1-22 are pending in this case. Claims 1, 15 and 20 are independent claims


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauld (Pub. No.: US 2018/0150839 A1; Filed: Nov. 30, 2016) in view of Dolfing et al. (Pub. No.: US 2014/0361983 A1; Filed: May 30, 2014)(hereinafter “Dolfing”).

Regarding independent claims 1 and 20, Gauld disclose an adaptive handwriting generation method comprising:
receiving a handwriting input from an electronic device (0003-0004; 0020-0022);
detecting handwriting features in the handwriting input and comparing the handwriting features with stored handwriting feature data (0003-0005; 0027);
determining, according to a result of the comparing, whether a subject of the handwriting input is an existing user or a new user (0033-0034); and

Gauld does not expressly disclose displaying, according to the determination, a subsequent handwriting input by the subject of the handwriting input to match a target handwriting input style.

Dolfing teach displaying, according to the determination, a subsequent handwriting input by the subject of the handwriting input to match a target handwriting input style (0018; 0021; 0211).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Dolfing with Gauld for the benefit of providing efficient, real-time handwriting recognition on a mobile device having limited memory (0005)

Regarding dependent claim 2, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 1, wherein the detecting of the handwriting features in the handwriting input and the comparing of the handwriting features with stored handwriting feature data comprises:
detecting a sequence of strokes in the handwriting input (0009-0012; 0016-0021; 0024);
extracting deep features from the sequence of strokes (0009-0012; 0016-0021; 0024);
performing style clustering based on the deep features (0132-0134; 0251; 0257-0258; 0275); and
comparing style clustering data generated as a result of the style clustering with style clustering data for the existing user (0132-0134; 0251; 0257-0258; 0275).

Regarding dependent claim 3, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 2, wherein the determining of whether the subject of the handwriting input is the existing user or the new user according to the result of the comparing comprises:
in response to the generated style clustering data being similar to the style clustering data for the existing user by a predetermined level, determining the subject of the handwriting input as being the existing user (00251); and
in response to the style clustering data not being similar to the style clustering data for the existing user by the predetermined level, determining the subject of the handwriting input as being the new user (0058; 0184; 0195).

Regarding dependent claim 4, Gauld disclose the adaptive handwriting generation method of claim 3, further comprising, in response to the subject of the handwriting input being determined as being the new user, generating style profile data for the new user based on style clustering data for the new user (0033-0034).

Regarding dependent claim 5, Gauld disclose the adaptive handwriting generation method of claim 2, wherein the comparing of the style clustering data generated as the result of the style clustering with the style clustering data for the existing user comprises comparing the generated style clustering data with style clustering data for the existing user stored in a database or a remote server (0033-0034).

Regarding dependent claim 6, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 2, wherein the extracting of the deep features from the sequence of strokes is performed via learning using a recurrent neural network (0148-0154).

Regarding dependent claim 7, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 2, wherein the detecting of the sequence of strokes in the handwriting input comprises detecting together a series of time information respectively corresponding to the sequence of strokes (0011; 0020-0023).

Regarding dependent claim 8, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 2,
wherein the extracting of the deep features from the sequence of strokes comprises generating a character-level feature vector for each character included in the handwriting input (0361; 0365-0366; 0373), and
wherein the comparing of the style clustering data generated as the result of the style clustering with the style clustering data for the existing user comprises comparing the style clustering data including the character-level feature vector with the style clustering data including a character-level feature vector for the existing user (0361; 0365-0366; 0373).

Claims 9-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gauld in view of Dolfing, further in view of Abdulkader et al. (Pub. No.: US 2007/0140561 A1; Filed: Dec. 19, 2005)(hereinafter “Abdulkader”)

Regarding dependent claim 9, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 2,
wherein the extracting of the deep features from the sequence of strokes comprises (0009-0012; 0016-0021; 0024):
 	generating a first sub-feature vector at a character level for each character included in the handwriting input (0365; 0373);
generating a third sub-feature vector at a word level for each word included in the handwriting input (0365; 0373); and
generating a user feature vector by merging the first through third sub- feature vectors (0365; 0373), and
wherein the comparing of the style clustering data generated as a result of the style clustering with the style clustering data for the existing user comprises comparing the style clustering data including the user feature vector with the style clustering data including a user feature vector for the existing user (0132-0134; 0251; 0257-0258; 0275).

Gauld in view of Dolfing does not expressly disclose generating a second sub-feature vector at an allograph level, which represents a handwriting style for each character included in the handwriting input;

Abdulkader teach an allograph level, which represents a handwriting style for each character included in the handwriting input (0032; 0085).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Abdulkader with Gauld in view of Dolfing for the benefit of improving recognizer performance on unseen writing styles (0006)

Regarding dependent claim 10, Gauld disclose the adaptive handwriting generation method of claim 1, further comprising detecting an end of a unit of the handwriting input (0018).

Regarding dependent claim 11, Gauld in view of Dolfing disclose the e adaptive handwriting generation method of claim 10, wherein the detecting the end of the unit of the handwriting input comprises at least one of:
detecting that a time before a new handwriting input after the handwriting input exceeds a preset time (0058; 0095; 0147; 0197; 0235; 0275);
detecting that an interval exceeding a preset spatial interval is generated between the handwriting input and the new handwriting input (0058; 0095; 0147; 0197; 0235; 0275); or
detecting that a character is input between the handwriting input and the new handwriting input (0058; 0095; 0147; 0197; 0235; 0275).

Regarding dependent claim 12, Gauld in view of Dolfing disclose the adaptive handwriting generation method of claim 1, wherein the displaying of the subsequent handwriting input by the subject of the handwriting input to match the target handwriting input style according to the determination comprises, in response to the subject of the handwriting input being determined as being the new user, generating the target handwriting input style as a handwriting input style of the new user (0018; 0021; 0211).

Regarding dependent claim 13, Gauld disclose the adaptive handwriting generation method of claim 1,
wherein the displaying of the subsequent handwriting input by the subject of the handwriting input to match the target handwriting input style according to the determination comprises: in response to the subject of the handwriting input not being the new user, including the target handwriting input style in existing handwriting input styles stored in a database (0018-0019; 0028).

Regarding dependent claim 14, Gauld disclose the adaptive handwriting generation method of claim 1,
wherein the displaying of the subsequent handwriting input by the subject of the handwriting input to match the target handwriting input style according to the determination comprises: applying, based on the handwriting features detected in the received handwriting input, the target handwriting input style using a correction model to the subsequent handwriting input (0018-0019; 0028).

Regarding independent claim 15, Gauld disclose an adaptive handwriting generation apparatus comprising:
a display receiving a handwriting input (0002-0005; 0027); and
a processor configured to (0005):
detect handwriting features in the handwriting input and compare the handwriting features with stored handwriting feature data (0002-0005; 0027); 
determine, according to a result of the comparing, whether a subject of the handwriting input is an existing user or a new user (0033-0034); and

Gauld does not expressly disclose control, according to the determination, a subsequent handwriting input by the subject of the handwriting input to match a target handwriting input style, wherein the processor is further configured to control the display to display the subsequent handwriting input based on the target handwriting input style.

Dolfing teach a subsequent handwriting input by the subject of the handwriting input to match a target handwriting input style, wherein the processor is further configured to control the display to display the subsequent handwriting input based on the target handwriting input style (0018; 0021; 0211).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Dolfing with Gauld for the benefit of providing efficient, real-time handwriting recognition on a mobile device having limited memory (0005)

Regarding dependent claim 16, Gauld in view of Dolfing disclose the adaptive handwriting generation apparatus of claim 15, wherein the processor is further configured to:
detect a sequence of strokes in the handwriting input (0009-0012; 0016-0021; 0024);
 extract deep features from the sequence of strokes (0009-0012; 0016-0021; 0024);
perform style clustering based on the deep features (0132-0134; 0251; 0257-0258; 0275); and
compare style clustering data generated as a result of the style clustering with style clustering data for the existing user (0132-0134; 0251; 0257-0258; 0275).

Regarding dependent claim 17, Gauld in view of Dolfing disclose the adaptive handwriting generation apparatus of claim 16, wherein the processor is further configured to:
in response to the generated style clustering data being similar to the style clustering data for the existing user by a certain level or higher, determine the subject of the handwriting input as being the existing user (00251), and
in response to the style clustering data not being similar to the style clustering data for the existing user by the certain level or higher, determine the subject of the handwriting input as being the new user (0058; 0184; 0195).

Regarding dependent claim 18, Gauld disclose the adaptive handwriting generation apparatus of claim 17, wherein the processor is further configured to, in response to the subject of the handwriting input being determined as being the new user, generate style profile data for the new user based on style clustering data for the new user (0033-0034).

Regarding dependent claim 19, Gauld in view of Dolfing disclose the adaptive handwriting generation apparatus of claim 16, wherein the processor is further configured to extract the deep features from the sequence of strokes via learning using a recurrent neural network (0148-0154).

Regarding dependent claim 22, Gauld in view of Dolfing disclose the adaptive handwriting generation apparatus of claim 21, wherein the output is provided in the target handwriting input style (0018; 0021; 0211).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gauld and Dolfing in view of Abdulkader, further in view of Schultz et al. (Pub. No.: US 2006/0282575 A1; Filed: Oct. 14, 2005) (hereinafter “Schultz”).

Regarding dependent claim 21, Gauld and Dolfing in view of Abdulkader does not expressly disclose the adaptive handwriting generation apparatus of claim 16, wherein the processor is further configured to provide an output comprising an auto-completion of the input.
Schultz teach wherein the processor is further configured to provide an output comprising an auto-completion of the input (0057; 0128).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Schultz with Gauld and Dolfing in view of Abdulkader for the benefit of providing the user an increase in the ease of use, speed of throughput, and user satisfaction with both handwriting input and the application with which they are interacting (0057).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768